 Case 2:20-cv-03511-SVW-AGR Document 1 Filed 04/15/20 Page 1 of 11 Page ID #:1



 1   C.D. Michel – SBN 144258
     Joshua Robert Dale —SBN 209942
 2   MICHEL & ASSOCIATES, P.C.
     180 E. Ocean Blvd., Suite 200
 3   Long Beach, CA 90802
     Telephone: (562) 216-4444
 4   Facsimile: (562) 216-4445
     Email: jdale@michellawyers.com
 5
     Attorneys for Defendant Turner’s
 6   Operations, Inc. (erroneously sued as
     Turner’s Outdoorsman-Reseda)
 7
 8                          UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   ESTELA J. RAMOS,                           Case No.:
12                 Plaintiff,                   NOTICE OF REMOVAL OF ACTION
                                                UNDER 28 U.S.C. §1441(a)
13          v.                                  (Federal Question)
14   TURNER’S OUTDOORSMAN-
     RESEDA, business form unknown; and
15   DOES 1-25,
16                 Defendants.
17
18   TO THE CLERK OF THE ABOVE-ENTITLED COURT
19         PLEASE TAKE NOTICE that Defendant Turner’s Operations, Inc.
20   (erroneously sued as Turner’s Outdoorsman-Reseda) hereby removes to this Court
21   the state court action described below.
22         1.     On January 2, 2020, an action was commenced in the Superior Court
23   of the State of California in the County of Los Angeles, entitled Estella J. Ramos,
24   Plaintiff, v. Turner’s Outdoorsman-Reseda, business form unknown, Defendant, as
25   Case Number 20-STLC00024. A copy of the complaint is attached as Exhibit A.
26         2.     Defendant was not served with the complaint and the summons, and
27   has not otherwise appeared in the state court action.
28
                                         1
                            NOTICE OF REMOVAL OF ACTION
 Case 2:20-cv-03511-SVW-AGR Document 1 Filed 04/15/20 Page 2 of 11 Page ID #:2



 1          3.       This action is a civil action of which this Court has original jurisdiction
 2   under 28 U.S.C. §§1331 and 1441(a) in that it only alleges violations of the
 3   Americans With Disabilities Act of 1990 and its amendments (42 U.S.C. §12101, et
 4   seq.) and only seeks remedies under that Act.
 5          4.       Specifically, this action alleges violations by Defendants of 42 U.S.C.
 6   §12182(a)&(b) and 28 C.F.R. §36.303(a)-(c). See Exh. “A” (Complaint) at 5:7-
 7   6:19. The action alleges entitlement to relief afforded under 42 U.S.C. §12188. See
 8   id. at 7:6-7.
 9
      Dated: April 15, 2020                         MICHEL & ASSOCIATES, P.C.
10
11                                                  ________________________________
                                                    Joshua Robert Dale
12                                                  Attorneys for Defendant Turner’s
                                                    Operations, Inc. (erroneously sued as
13                                                  Turner’s Outdoorsman-Reseda)
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
                              NOTICE OF REMOVAL OF ACTION
Case 2:20-cv-03511-SVW-AGR Document 1 Filed 04/15/20 Page 3 of 11 Page ID #:3




               Exhibit A
Electronically FILED by Superior Court of California, County of Los Angeles on 01/02/2020 05:12 PM Sherri R. Carter, Executive Officer/Clerk of Court, by L. Castillejo,Deputy Clerk
                     Case 2:20-cv-03511-SVW-AGR Document  1 Filed 04/15/20 Page 4 of 11 Page ID #:4
                                                    20STLC00024
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Serena Murillo




                     1       Estela J. Ramos, In Pro Per
                             15760 Ventura Boulevard, Suite 860
                     2       Encino, CA 91436
                             (818) 510-0091
                     3
                     4
                     5
                     6

                   7

                   8                                 SUPERI OR COURT OF THE STATE OF CALIFO RNIA

                   9                                                   THE COUNT Y OF LOS ANGEL ES
                 10

                 11       ESTELA J. RAMOS,                                                         )   CaseNo. :          20ST LC00 024
                                                                                                   )
                 12                                        Plaintiff,                              )   VERIFIE D COMPL AINT FOR
                                                                                                   )   DAMAG ES
                 13                                                                                )
                                       vs.                                                         )
                 14                                                                                )
                                                                                                   )   [LIMITED JURISD ICTION ABOVE
                 15                                                                                )   $10,000 BELOW $25,000]
                         TURNER 'S OUTDOO RSMAN -RESED A,                                          )
                 16                                                                                )
                         business form unknown; and DOES 1-25,
                 17                                                                                )
                                                                                                   )
                                                          Defendants.                             )
                 18
                 19                                                         FIRST CAUSE OF ACTION

                20                                           (PLAINT IFF AGAINS T ALL DEFEND ANTS)
                                                     VIOLAT ION OF CIVIL CODE SECTIO NS 54 AND 54.1
                21
                               1. Plaintiff is ignorant of the defendants sued as Does 1-25. Once the names are
                22

                23                   ascertained, Plaintiff will amend the complaint to reflect those names.

                24             2. At all times mentioned herein Defendants TURNER 'S OUTDOO RSMAN -RESED A,

                25                  business form unknown is doing business on the website known as
                26
                                    https://turners.com/guns ("WEBSITE"). The Defendants physical address is located at
                27
                                    13929 Vanowen St, Reseda, California 91335.
                28


                         1
                                                                                 VERIFIED COMPLAINT
 Case 2:20-cv-03511-SVW-AGR Document 1 Filed 04/15/20 Page 5 of 11 Page ID #:5




 1       3. At all times mentioned herein ESTELA J. RAMOS has been disabled.

 2       4. Plaintiff has visited Defendant's public accommodation WEBSITE and has been denied
 3          full us and enjoyment of the facilities, goods, and services available on the WEBSITE as
 4
            a result of access barriers.
 5
         5. Through their WEBSITES, Defendants offer vital data such as: research tools,
 6
            information, data to compare accommodations, information to allow travel, purchasing
 7

 8          products, offering of services, products for online sale and home delivery to the public.

 9       6. Plaintiff has visited the WEBSITE in question and have been denied the full use and
10
            enjoyment of the facilities, goods, and services available on the WEBSITE as a result of
11
            access barriers.
12
         7. The WEBSITE's barriers have previously denied Plaintiff full and equal access to all of
13

14          the services Defendant's WEBSITE offers, and now deter Plaintiff from attempting to

15          use Defendant's WEBSITE in the future.

16       8. Despite their permanent disabilities, Plaintiff is able and ready to visit Defendant's
17
            WEBSITE once it is made compliant. Plaintiff's disabilities, and the challenges Plaintiff
18
            face in physically traveling to and shopping in traditional brick-and-mortar retailers as a
19
            result of them, make it particularly likely that Plaintiff will return to Defendant's
20
21          WEBSITE in the future to purchase Defendant's goods from the comfort of their homes.

22       9. As a result of having visited Defendant's WEBSITE in the past, and of investigations

23          performed on Plaintiff's behalf, Plaintiff is aware that Defendant's WEBSITE provides
24
            insufficient access to disabled persons with visual impairments. The following
25
            subparagraphs detail some of the defects with the WEBSITE:
26
                a. A proper text equivalent for every non-text element is not provided;
27
28

     2
                                           VERIFIED COMPLAINT
 Case 2:20-cv-03511-SVW-AGR Document 1 Filed 04/15/20 Page 6 of 11 Page ID #:6




            b. Does not provide appropriate alternative text that presents the content of the

 2             image and/or the function of the link.
 3          c. Information about the meaning and structure of content is not conveyed by more
 4
               than the visual presentation of content;
 5
            d. All functionality of the content of the website is not operable through a keyboard
 6
               interface requiring specific timings for individual keystrokes. The website cannot
 7

 8             be navigated with a keyboard and/or the navigation of the website with the

 9             keyboard is not consistent across the website. All functionality is not available
10
               from a keyboard.
11
                    i. If keyboard focus can be moved to a component of the page using a
12
                       keyboard interface, then focus cannot be moved away from that
13
14                     component using only a keyboard interface. On pages where a user can

15                     move to a part of a page via the keyboard, the user is unable to move away

16                     from that part of the page using only the keyboard.
17
            e. Navigation of the website is not consistent across the website. A mechanism is no
18
               always available to bypass blocks of content that are repeated on multiple web
19
               pages. Navigational mechanisms that are repeated on multiple Web pages within
20
21             set of Web pages does not occur in the same relative order each time they are

22             repeated. WCAG 2.0 - 3.2.3 Consistent Navigation

23          f. Plaintiff has performed a detailed investigation and Plaintiff alleges under
24
               information and belief that the WEBSITE lacks ''titles that describe their topic or
25
               purpose." All form submission error messages identify any empty required fields.
26
               Upon receiving discovery, this paragraph will be amended;
27
28

     3
                                     VERIFIED COMPLAINT
 Case 2:20-cv-03511-SVW-AGR Document 1 Filed 04/15/20 Page 7 of 11 Page ID #:7




 1              g. The purpose of each link cannot be determined from the link text alone or from

 2                   the link text and its programmatically determined link context;
 3              h. Labels or instructions are not always provided when content requires user input;
 4
                i.   Plaintiff has performed a detailed investigation and Plaintiff alleges W1der
 5
                     information and belief that the website and the content implemented using
 6
                     markup languages, the elements do not always have complete start and end tags,
 7

 8                   they are sometimes nested according to their specifications, may c main duplic tc

 9                   attributes, and IDs are not always unique. Upon receiving discovery, this
10
                     paragraph will be amended.
11
         10. If the WEBSITE were accessible, i.e. if Defendant removed these barriers, lainti~ · uld
12
            independently have equal access to the entire WEBSITE.
13
14       11. Plaintiff has performed a detailed investigation and Plaintiff alleges under information

15          and belief that although it appears that the Defendant does not have centralized policies

16          regarding the maintenance and operation of its WEBSITE, it appears from an almost
17
            exhaustive review that Defendant has never had a plan or policy that is reasonably
18
            calculated to make its WEBSITE fully accessible to, and independently usable by,
19
            individuals with vision related disabilities. As a result, the complained of access barriers
20
21          are permanent in nature and likely to persist. Upon receipt of discovery, Plaintiff shall

22          amend the complaint to reflect such information.
23       12. Defendant's WEBSITE fails to comply with Web Content Accessibility Guidelines
24
            Version 2.0 ("WCAG 2.0 AA").
25
26
27
28


     4
                                           VERIFIED COMPLAINT
 Case 2:20-cv-03511-SVW-AGR Document 1 Filed 04/15/20 Page 8 of 11 Page ID #:8




 1       1 . 'he l-a • re uire Lhal D erulam '.   EB      ~ h ili:   e.ssibJe C Pb.intH[ :n, . 1ih -   ilh

 2          visual disabilities. Removal of the barriers identified above is readily achic,·abk and m~y
 3
            be carried out without much difficulty or expense.
 4
         14. Removal of these barriers would make Defendanfs WEBSITE accessible to Plaintiff
 5
            allowing him to independently shop for and perform research via Defendant's WED ']TE
 6
         15 .' ecti<nJ ,..(al fTilI lil f lhe , DA. '.1U. .· ' .. IJlOI Lr'{J. , pr      ids!" o
 7

 8          individual shall be discriminated against on the basis of disability in the full and equal

 9          enjoyment of the goods, services, facilities, privileges, advantages or accommodations o
10          any place of public accommodation by any person who owns, leases (or leases to), or
11
            operates a place of public accommodation." 42 U.S.C. § 12182(a).
12
         16. Defendant's WEBSITE is a public accommodation within the definition of Title III o.i th
13

14          ADA, 42 U.S.C. § 12181(7).

15       17. Under Section 302(b)(l) of Title III of the ADA, it is unlawful discrimination to deny

16          individuals with disabilities the opportunity to participate in or benefit from the goods,
17
            services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §
18
            12182(b)(1 )(A)(i).
19
         18. Under Section 302(b)(l) of Title III of the ADA, it is unlawful discrimination to deny
20
21          individuals with disabilities an opportunity to participate in or benefit from the goods,

22          services, facilities, privileges, advantages or accommodations, which is equal to the

23          opportunities afforded to other individuals. 42 U.S.C. §12182(b)(l)(A)(ii).
24
         19. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,
25
            among other things: "a failure to make reasonable modifications in policies, practices or
26
            procedures, when such modifications are necessary to afford such goods, services,
27
28

     5
                                          VERIFIED COMPLAINT
 Case 2:20-cv-03511-SVW-AGR Document 1 Filed 04/15/20 Page 9 of 11 Page ID #:9




 1          facilities, privileges, advantages or accommodations to individuals with disabilities,

 2          unless the entity can demonstrate that making such modifications would fundamentally
 3          alter the nature of such goods, services, facilities, privileges, advantages or
 4
            accommodations; and a failure to take such steps as may be necessary to ensure that no
 5
            individual with a disability is excluded, denied services, segregated or otherwise treated
 6
            differently than other individuals because of the absence of auxiliary aids and services,
 7
 8          unless the entity can demonstrate that taking such steps would fundamentally alter the

 9          nature of the good, service, facility, privilege, advantage or accommodation being offered
10
            or would result in an undue burden." 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii); see also 28
11
            C.F.R. § 36.303(a).
12
         20. Title III requires that "[a] public accommodation shall furnish appropriate auxiliary aids
13
14          and services where necessary to ensure effective communication with individuals with

15          disabilities." 28 C.F.R. § 36.303(c)(l). The regulation sets forth numerous examples of

16          "auxiliary aids and services," including " ... accessible electronic and information
17
            technology; or other effective methods of making visually delivered materials available
18
            to individuals who are blind or have low vision." 28 C.F .R. § 36.303(b).
19
         21. The acts alleged herein constitute violations of Title III of the ADA, and the regulations
20

21          promulgated thereunder. Plaintiffs, who are blind and have disabilities that substantially

22          limit the major life activity of seeing within the meaning of 42 U.S.C. §§ 12102(l)(A)

23          and (2)(A), have been denied full and equal access to the WEBSITE. Plaintiffs have not
24
             been provided services that are provided to other patrons who are not disabled, and/or
25
             have been provided services that are inferior to the services provided to non-disabled
26
27
28


     6
                                          VERIFIED COMPLAINT
Case 2:20-cv-03511-SVW-AGR Document 1 Filed 04/15/20 Page 10 of 11 Page ID #:10




 1           persons. Defendant has failed to take any prompt and equitable steps to remedy its

 2           discriminatory conduct. These violations are ongoing.
 3        22. Plaintiffs' claims are warranted by existing law or by non-frivolous argument for
 4
             extending, modifying, or reversing existing law or for establishing new law.
 5
          23. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth and
 6

 7           incorporated therein, Plaintiffs request relief as set forth below.

 8                                                   PRAYER
 9

10       WHEREFORE, PLAINTIFF PRAYS FOR JUDGMENT AGAINST THE D i FE

11       AND EACH OF THEM, AS FOLLOWS:
12              1. A minimum of $4,000.00 in statutory damages;
13
                2. For attorney's fees and costs;
14
                3. For such other and further relief as to the Court seems just and proper.
15
16
     DATED: October      JO ,2019                   Respectfully submitted,'

17
18
                                            By:   -~-_____a,_~_o_L_~~---
19                                                  ESTELA J. RAMOS
20
21
22
23
24
25
26
27
28

     7
                                           VERIFIED COMPLAINT
Case 2:20-cv-03511-SVW-AGR Document 1 Filed 04/15/20 Page 11 of 11 Page ID #:11




 1                                            VERIFICATION

 2
         I, Estela J. Ramos, state and declare that I am the Plaintiff herein, and that I have read the
 3
     foregoing COMPLAINT FOR DAMAGES and know the contents thereof, and that the same ~-
 4

 5   true of my knowledge, and as to these matters I believe them to be true.

 6       I declare under penalty of perjury under the laws of the State of California that the ' 1re ,oin
 7   is true and correct on October   "&/J 2019 at Encino, California.
 8
 9

10                                    ESTELA J. RAMOS
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     8
                                           VERIFIED COMPLAINT
